Judgment, Supreme Court, New York County, rendered September 5, 1974, convicting defendant-appellant of, inter alia, robbery, first degree, and grand larceny, third degree, unanimously modified, on the law, to dismiss the larceny count, and otherwise affirmed. "Defendant, on the facts of this case, could not have committed the robbery without also committing the grand larceny, the counts being inclusory and concurrent (CPL 300.30, subd 4; People v Hayes, 43 AD2d 99, affd 35 NY2d 907). Where the verdict is comprised of inclusory concurrent counts a verdict of guilty on the greatest count is deemed a dismissal of every lesser count (CPL 300.40, subd 3, par [b]).” (People v Grier, 37 NY2d 847, 848.) Concur—Stevens, P. J., Lupiano, Birns, Capozzoli and Markewich, JJ.